Per Curiam,
All that need be said in relation to the first, second, eighth *346and ninth specifications of error is that the statement of claim is sufficient both in form and in substance; but, if there be any defect therein, it is only such as was amendable, and has been cured by the verdict, or may be considered amended now. The words of the letter set out in the statement, so far at least as they relate to insanity, are clearly defamatory and actionable.
The whole of the letter referred to and those of August 9th, 1889, and March 22,1890, received in evidence under exception, were not improper for the consideration of the jury on the questions of malice and damages. The fifth, sixth and seventh speccifications are therefore not sustained.
The case was fairly submitted to the jury with substantially correct and adequate instructions as to the law applicable to the facts which the testimony tended to establish. When the charge is considered as a whole, in connection with the testimony before the jury, there appears to be no error in the portions thereof that are complained of.
There is nothing in any of the specifications that requires extended comment. Neither of them is sustained.
Judgment affirmed.